     Case 2:20-cv-07897-RSWL-SK Document 18 Filed 09/22/21 Page 1 of 2 Page ID #:305




 1    Vahe Khojayan (SBN 261996)
 2    YK Law, LLP
      445 S. Figueroa Street, Ste 2280
 3    Los Angeles, CA 90071
 4    Tel: (213) 401-0970
      Fax: (213) 529-3044
 5
      E-mail: vkhojayan@yklaw.us
 6
 7    Attorneys for Plaintiff JAMES CHEN

 8
 9
                          UNITED STATES DISTRICT COURT
10
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12
      JAMES CHEN,                              Case No.: 2:20-cv-7897-RSWL-SK
13
                   Plaintiff,
14                                             Hon: Ronald S.W. Lew
            vs.
15
16
      AT&T MOBILITY, LLC; and DOES 1
17    – 100 Inclusive.                         NOTICE OF SETTLEMENT

18
19
                   Defendants
20
21
22
23
24
25
26
27
28

                                           1

                                NOTICE OF SETTLEMENT
     Case 2:20-cv-07897-RSWL-SK Document 18 Filed 09/22/21 Page 2 of 2 Page ID #:306




 1          TO THE HONORABLE RONALD S.W. LEW, AND ALL INTERESTED
 2    PARTIES:
 3          Please take notice that Plaintiff James Chen and Defendant AT&T
 4    Mobility, LLC have settled this case.
 5
 6
        Date: 09/22/2021                          By:____/s/ Vahe Khojayan______
 7
                                                       Vahe Khojayan
 8
                                                       YK LAW, LLP
 9
                                                       Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2

                               NOTICE OF SETTLEMENT
